Citation Nr: 0826465	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and later by 
the Department of Veterans Affairs (VA) Reno, Nevada, 
Regional Office (RO).   The veteran's claims subsequently 
came under the jurisdiction of the RO in St. Petersburg, 
Florida.

In a decision of December 2006, the Board denied service 
connection for hepatitis C, and reopened and denied a claim 
for service connection for PTSD.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2008, the veteran (through his 
attorney) and the Secretary of Veterans Affairs filed a joint 
motion to vacate the Board's decision and remand the case for 
further action.  The Court granted that motion in April 2008.  
The case is now before the Board for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his PTSD is due to in-service 
personal assault.  38 C.F.R. § 3.304(f) provides, in 
pertinent part, that if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In the Joint Motion, it was stated that the VA had not 
fulfilled the duty to assist in corroborating the alleged 
sexual assault as the veteran had not been properly notified 
of the evidence he could submit to corroborate his asserted 
sexual assault in compliance with 38 C.F.R. § 3.304(f)(3).  A 
remand is required to address that deficiency.

In addition, it was stated in the Joint Motion that the Board 
had not adequately addressed whether an examination was 
required pursuant to 38 C.F.R. § 3.304(f) to determine if the 
appellant's in-service behavior "indicates that a personal 
assault occurred."  The in-service behavior discussed in the 
Joint Motion included having a lackadaisical attitude, having 
excuses for not accomplishing rudimentary tasks, and constant 
disciplinary problems that made him unproductive and a 
constant hindrance to all in the chain of command that he 
serviced.  It was also noted that he had shown a lack of 
interest in his fellow Marines, and for rules and 
regulations.  The Board is of the opinion that an examination 
is not required as one is not contemplated under 38 C.F.R. 
§ 3.304(f)(3), but rather submission of evidence to an 
appropriate mental health professional is required for the 
purpose of obtaining an opinion as to whether it (the in-
service behavior discussed above) indicates that a personal 
assault occurred.

Regarding the claim for service connection for hepatitis C, 
the Joint Motion noted that two VA examinations had been 
conducted by the same physician in September 2004 and January 
2006.  In 2004, the physician reportedly found that the 
appellant had been infected in service due to an air gun 
vaccination, while in January 2006 the same physician found 
that air gun immunization was not a recognized risk factor 
for hepatitis C, but instead the hepatitis C was most likely 
due to a sexually transmitted disease in service.  The Joint 
Motion noted that the 2006 examination report provided no 
explanation for the change in opinion regarding air gun 
immunizations, and the January 2006 examination had been 
based on an apparent factually inaccuracy, namely that the 
appellant had a sexually transmitted disease in service.  The 
Joint Motion concluded that the examination reports should be 
returned for clarification and the physician should explain 
the discrepancy between his 2004 and 2006 opinions, and 
should opine whether the appellant's hepatitis C was related 
to service.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  The letter must inform 
the veteran that credible supporting 
evidence of a stressor related to a 
personal assault may include (1) 
"evidence from sources other than the 
veteran's service records" or (2) 
"evidence of behavior changes."  
Evidence of behavior changes following 
the claimed assault includes, but is 
not limited to, a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.  Allow an appropriate 
period of time for the veteran to 
respond and/or submit additional 
evidence.

2.  Arrange for a review of the claims 
file by an appropriate VA psychiatrist.  
Following a review of the relevant 
service records and other evidence in the 
claims file, the psychiatrist is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran's behaviors in service, 
including any disciplinary problems, are 
consistent with his claimed in-service 
personal assault and indicate that a 
personal assault occurred.  The 
psychiatrist is requested to provide a 
rationale for all opinions expressed.  In 
offering an opinion as to whether any 
behavior changes/disciplinary problems 
indicate that the veteran was sexually 
assaulted in service, the psychiatrist 
should discuss any behavior changes 
before and after the alleged personal 
assault which is claimed to have occurred 
between August and October 1972.  If the 
psychiatrist finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  Additionally, if the 
psychiatrist finds that in order to 
properly address these questions that a 
VA examination is necessary, such 
examination should be scheduled.

3.  The RO should request that the 
examiner who conducted the VA hepatitis 
examinations in 2004 and 2006 review the 
claims file, including his prior 
examination reports, and prepare an 
addendum which explains the reason for 
the different conclusions in the 2004 and 
2006 examination reports.  The physician 
should thereafter offer a definitive 
opinion as to whether the veteran's 
current hepatitis C is related to 
service.  The physician should provide a 
complete rationale for all opinions 
given, which should include citation to 
any recognized medical principles.. 

If the physician who conducted the 
examinations in 2004 and 2006 is no 
longer employed by VA, the claims file 
should be referred to another physician 
for the purpose of reconciling the 2004 
and 2006 VA examination reports.  The 
physician should thereafter give an 
opinion as to whether the veteran's 
hepatitis C is related to service, 
including to any administration of air 
gun immunizations given in service.  The 
physician should provide a complete 
rationale for all opinions given, which 
should include citation to any recognized 
medical principles. 

4.  Then, readjudicate the veteran's 
claim for service connection for PTSD and 
hepatitis.  If the benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




